DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted November 22, 2019 has been accepted and entered.  Claims 1-53 are cancelled.  No claims are amended.  No new claims are added.  Thus, claims 54-83 are examined.
Claim Objections
Claim 70 is objected to because of the following informalities:  Line 2, multiple word “absorber”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-62, 67-68, 70-71, 73-75, 79-83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gripp et al (US 6,087,664 A) in view of Goer et al (US 2011/0017920 A1).
Regarding claims 54, 80, Gripp et al discloses a method and an electron beam radiation system useful to irradiate a target site on a patient with electron beam radiation dose having a controlled 
Regarding claims 55, 60, Goer et al discloses wherein the step (ii) comprises controlling a pulse width and a pulse repetition frequency (paragraph [0055]).
Regarding claims 56, 61, Goer et al discloses wherein the pulse repetition frequency is controlled in a range from 20 to 240 pulses per second (i.e. 40-240 pulses per second) paragraph [0055]). 
Regarding claims 57-58 Gripp et al discloses wherein the electron beam energy is in a range from 0.1 MeV to 12 MeV (i.e. 6-14 MeV) (See Fig. 2, col. 4, lines 20-21).

Regarding claims 62, 75, Gripp et al discloses wherein the control system computes the analog characteristics using a function comprising a ratio of the first and second characteristics of the electron beam (See Fig. 1 and col. 3, lines 13-39).
Regarding claim 67, Gripp et al discloses wherein the analog characteristic is derived from an electron beam characteristic sensed by a first radiation detector (9) and an electron beam characteristic sensed by a second radiation detector (10), wherein the first and second radiation detectors have different response curves to incident electron beam radiation (See Fig. 1 and col. 3, lines 13-39).
Regarding claim 68, Gripp et al discloses wherein the first and second sensors (9)(10) detect first and second characteristics of a linearly accelerated and straight through electron beam (See Fig. 2).
Regarding claim 70, Goer et al disclose wherein the electron beam has an electron beam path, and wherein the system further comprises an absorber having a variable and selectable thickness, wherein a selected thickness is presented to the electron beam in a manner to control the electron beam energy and/or electron beam dose rate delivered to the target (paragraph [0059]).79
Regarding claim 71, Goer et al disclose wherein the system further comprises an applicator through which the electron beam is further shaped on an electron beam path directed at the target site (i.e. collimator (605) that receives and shapes the accelerator electron beam) ([0059]).  
Regarding claims 73-74, Gripp et al discloses a method and an electron beam radiation system useful to irradiate a target site on a patient with electron beam radiation having a controlled and adjustable penetration depth (col. 1, lines 12-15 and col. 2, lines 1-9), the system comprising: a) an electron beam aimed at the treatment site (See Fig. 1), the electron beam having an adjustable and controllable electron beam energy adjusted to correspond to a desired penetration depth (col. 2, lines 1-9); b) a control system configured to permit controlling the electron beam, wherein the control system 

Regarding claim 81, Goer et al discloses a method for irradiating a surgical incision site made at a time of a surgery, comprising the stop of using the electron beam radiation system to deliver an electron beam radiation dose at the surgery incision site intraoperatively ([0012]).
Regarding claim 82, Goer et al discloses wherein the target comprises an incision and a tumor (i.e. invasive cancer applications) ([0057]).
Regarding claim 83, Goer et al discloses wherein the target site comprises a blood vessel (tube inserted into the treatment area and wherein the radiation occurs after anastomosis ([0053]).
Allowable Subject Matter
Claims 63-66, 69, 72, 76-78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 63-64, 76-77, the prior art fails to disclose or reasonably suggest wherein the first characteristic is sensed by a sensor comparing toroid and the second characteristic is sensed by a second toroid, as claimed in combination with the rest of the claim limitations. 
Regarding claims 65, the prior art fails to disclose or reasonably suggest wherein the control system uses information comprising the control signal to tune the electron beam energy in a manner that changes the penetration depth of the electron beam in increments in a range from 0.2 mm to 3 mm, as claimed in combination with the rest of the claim limitations.
Regarding claims 66, 78, the prior art fails to disclose or reasonably suggest wherein the first characteristic is sensed by a sensor comprising a toroid and the second characteristic is sensed by an ion chamber, as claimed in combination with the rest of the claim limitations.

Regarding independent claim 72, the prior art fails to disclose or reasonably suggest wherein an absorber is coupled to the applicator and provided in the path of the electron beam, the absorber presented to the electron beam in a manner to control the electron beam energy and/or electron beam dose rate delivered to the target, as claimed in combination with the rest of the claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/FANI POLYZOS BOOSALIS/Examiner, Art Unit 2884